Title: From Thomas Jefferson to Robert Selden Garnett, 26 February 1821
From: Jefferson, Thomas
To: Garnett, Robert Selden


            
            Monticello.
Feb. 26. 21.
          I thank you, dear Sir, for the Report of the Agricultural Committee on the subject of the Tariff, inclosed in your favor of the 14th I have read it with pleasure. between that and the Report of the Committee of Manufactures, the justice and the expediency of the system of protecting duties, is ably discussed. of all the questions which fall within the scope of the human mind, none are more perplexing than those which arise in the branch of Political economy. the facts are so numerous, so various, so entangled & difficult of access, and the combinations of these facts so complicated, that differences of opinion are to be expected. if there be heads in this world capable of seeing all these facts, all their bearings on one another, of making all the combinations into which they enter, and drawing sound conclusions from the whole, no doubt that a wisdom of that grade may form a system of regulations for directing to the greatest advantage the public industry and interest: the difficulty of doing this however has produced the modern & general conviction that it is safest ‘to let things alone.’ and (the nation which has pursued the regulating system with the most apparent success is now proposing it’s gradual abandonment. but I leave these puzzling decisions to those who are to live under them, confident that they will do what is best for themselves,) & tender you  with great sincerity the assurance of my esteem & respect.Th: Jefferson